                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  JUSTIN C. SKANNAL,                                 Case No. 20-cv-08014-VC (PR)
                 Petitioner,
                                                     ORDER OF DISMISSAL WITHOUT
          v.                                         PREJUDICE
  GIGI MATTESON, et al.,
                 Respondents.



       Justin C. Skannal, a state inmate, filed a pro se petition for a writ of habeas corpus
pursuant to 28 U.S.C. § 2254 challenging a judgment from the Santa Clara County superior
court. The court reviewed the petition and, on February 26, 2021, issued an Order Dismissing
Two Claims with Leave to Amend. In the order, the court noted that two of Skannal’s three
claims were based on state law. The court explained that the two state-law claims had to be
dismissed because, under 28 U.S.C. § 2254(a), only claims based on the violation of the
Constitution or laws or treaties of the United States are cognizable. The court dismissed the two
claims with leave to amend so that Skannal could file an amended complaint explaining how his
claims violated federal law or the federal Constitution.
       The court also noted that Skannal’s claims were not exhausted in state court. The court
explained that, before a federal court could consider claims in a habeas petition, the claims must
have been exhausted in state court and, if Skannal wanted to stay his federal petition while he
exhausted his claims in state court, he could file a motion to stay and abey his petition under
Rhines v. Weber, 544 U.S. 269 (2005). The court also noted that Skannal might decide to
dismiss his petition without prejudice, exhaust his claims in state court, and then re-file with
fully exhausted claims.
       The court stated that Skannal had 28 days in which to file the amended petition, together
with a motion to stay and abey and, if Skannal did not file these documents within 28 days, the
court would assume he decided to have his petition dismissed without prejudice to refiling when
he exhausted his federal claims.
       On March 29, 2021, Skannal moved for a 30-day extension of time in which to file his
amended petition and motion for a stay, which the court granted. Skannal’s amended petition
and motion to stay was due on May 1, 2021. That date has passed and Skannal has not submitted
the required documents nor communicated with the court in any manner.
       Therefore, the court assumes Skannal has decided to dismiss his petition without
prejudice to refiling when he has exhausted his federal claims.

       The clerk shall enter a separate judgment and close this case.



       IT IS SO ORDERED.

Dated: June 29, 2021
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge




                                                2
